PER CURIAM.
The grandparents of minor children appeal an injunction barring them from the presence of their grandchildren when the father of the children, their former son-in-law, is present. The father had filed a petition for injunction against repeat violence but named only the grandfather, who in turn counterclaimed against him. Although the grandmother of the children in question was not a party to the proceeding, the trial court’s injunction nevertheless expressly names her as a party enjoined. Appellee concedes that the trial court erred on this point. Upon the concession of appellee that the grandmother was not under the court’s jurisdiction, we reverse the injunction as regards the grandmother. In all other respects, we affirm.
REVERSED AS TO GRANDMOTHER; AFFIRMED AS TO GRANDFATHER.
DELL, FARMER and TAYLOR, JJ., concur.